              Case 4:20-cv-00860-BRW Document 3 Filed 11/20/20 Page 1 of 1


                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

RAY JOHNSON                                                                                         PLAINTIFF

VS.                                           4:20-CV-00860-BRW

STATE OF ARKANSAS                                                                                   DEFENDANT

                                                        ORDER
           Plaintiff Ray Johnson (“Plaintiff”), incarcerated in the W.C. Dub Brassell Adult

Detention Center, filed this case pro se.1 On October 20, 2020, I directed Plaintiff to pay the

$400 filing fee or file a motion to proceed in forma pauperis (“IFP”) within 30 days, or by

November 19, 2020.2 I advised Plaintiff that failure to do so would result in the dismissal of his

case.3 Plaintiff has failed to pay the filing fee or file a motion to proceed IFP, and he has not

otherwise respond to my October 20, 2020 Order. Accordingly, Plaintiff’s complaint is

DISMISSED without prejudice.4

           IT IS SO ORDERED this 20th day of November, 2020.



                                                         Billy Roy Wilson_______________
                                                         UNITED STATES DISTRICT JUDGE




1
  Plaintiff was notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

           It is the duty of any party not represented by counsel to promptly notify the Clerk and the
           other parties to the proceedings of any change in his or her address, to monitor the progress
           of the case, and to prosecute or defend the action diligently. A party appearing for
           himself/herself shall sign his/her pleadings and state his/her address, zip code, and
           telephone number. If any communication from the Court to a pro se plaintiff is not
           responded to within thirty (30) days, the case may be dismissed without prejudice. Any
           party proceeding pro se shall be expected to be familiar with and follow the Federal Rules
           of Civil Procedure.
2
    Doc. No. 2.
3
    Id.
4
    Local Rule 5.5(c)(2).
